NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5567-16T3

GABRIELLE TITO ABDELHAK,

          Plaintiff-Respondent,

v.

YAAKOV ABDELHAK,

     Defendant-Appellant.
___________________________________

                   Submitted November 26, 2018 – Decided December 4, 2018

                   Before Judges Sabatino and Haas.

                   On appeal from Superior Court of New Jersey,
                   Chancery Division, Family Part, Bergen County,
                   Docket No. FM-02-0538-05.

                   The Salvo Law Firm, PC, attorneys for appellant
                   (Karen N. Grayson-Rodgers, on the briefs).

                   Weinstein Lindemann & Weinstein, PC, attorneys for
                   respondent Gabrielle Tito Abdelhak (Jeffrey P.
                   Weinstein, of counsel and on the brief; Rachel Zakarin
                   and Kelscey A. Boyle, on the brief).

                   Respondent Linda Schofel has not filed a brief.
PER CURIAM

      In this post-judgment divorce case, defendant Yaakov Abdelhak, M.D.,

appeals the Family Part's July 27, 2017 order granting attorney's fees to his

former wife, plaintiff Gabrielle Tito Abdelhak. Plaintiff incurred the counsel

fees in connection with motion practice and a plenary hearing arising from

defendant's failure to pay his share of the charges of a parenting coordinator.

      The parenting coordinator had been appointed by the court to aid in

resolving the parties' bitter disputes over various matters concerning their

children.   The court ultimately ordered defendant to pay his share of the

parenting coordinator's charges, a determination he has not pressed on appeal.

      Defendant argues the counsel fee awarded to plaintiff's attorney, however,

was excessive and unfair. Among other things, he contends plaintiff's motion

to compel payment to the parenting coordinator, after the coordinator herself

had presented the non-payment issue to the court, was improper; the presence of

plaintiff's counsel at the plenary hearing was redundant and unnecessary; and

portions of the fee award improperly included compensation for attorney time

spent on non-prevailing issues or on matters unrelated to the hearing. 1



1
  Defendant does not contest, however, opposing counsel's reduced hourly rate
that the court utilized in the fee calculation.
                                                                           A-5567-16T3
                                        2
      Our scope of review is limited. We will not disturb a counsel fee award

in a matrimonial case under Rule 4:42-9(a)(1) and Rule 5:3-5(c) except "on the

'rarest occasion,' and then only because of clear abuse of discretion." Strahan v.

Strahan, 402 N.J. Super. 298, 317 (App. Div. 2008) (quoting Rendine v. Pantzer,

141 N.J. 292, 317 (1995)).

      Defendant has demonstrated no such abuse of discretion here, nor any

misapplication of the law. We affirm the fee award in its entirety, substantially

on the grounds articulated in the Family Part judge's detailed written opinion.

The judge meticulously applied the factors under Rule 5:3-5(c) and requirements

of Rule 4:42-9(b), with the beneficial perspective of having presided over the

plenary hearing in which the counsel fees were incurred.

      The judge sensibly rejected defendant's argument that the presence of

plaintiff's counsel at the plenary hearing was redundant. Plaintiff had an obvious

financial interest in having her rights protected by her counsel at the hearing, as

the parties debated the proper apportionment of the parenting coordinator fees

between them. The transcripts clearly reflect that plaintiff's counsel performed

an active and justified advocacy role at the hearing.

      We need not comment on defendant's remaining points, which plainly lack

merit as well. R. 2:11-3(e)(1)(E).


                                                                           A-5567-16T3
                                        3
Affirmed.




.




                A-5567-16T3
            4